ON MOTION ROE REHEARING.
MacIntyre, J.
Counsel for movants contends that our decision is at variance with the principle announced in Teasley v. Bradley, 110 Ga. 497, 504 (35 S. E. 782), which principle is as follows: “When money is loaned and there is no agreement as to the time of repayment, the amount loaned is in law due immediately, and the statute of limitations begins to run at once in favor of the borrower.” (Italics ours.) But is this the case if there is an agreement, express or implied, that such demand may be made a considerable length of time in the future, even beyond the ordinary statutory period for bringing an action? We think not. It was said in Campbell v. Whoriskey, supra: “Where there is nothing to indicate an expectation that a demand is to be made quickly, or that there is to be delay in making it, we are of opinion that the time limited for bringing such an action after the cause of action accrues should ordinarily be treated as the time within which a demand must be made.” This rule also seems to indicate that where there is no intention of the parties shown that there is to be a delay in making the demand, the statute of limitations begins to run at once. However, where the money is loaned, payable on demand, there is no rule of law that prevents an express or implied agreement between the parties that their arrangement should continue into the future for a considerable length of time before the plaintiff would be expected to demand his money, even though *512such contemplated demand may be made beyond the statutory period for bringing such an action. In short, to avoid the statute of limitations, the delay in the demand must be contemplated by the contract. Jameson v. Jameson, 72 Mo. 640. To illustrate: Where the agreement is that the money loaned or deposited shall be due and payable on demand during the natural life of the lender or depositor, we do not think that the plaintiff can merely show that he loaned the defendant some money payable on demand and then, some sixteen years thereafter, beyond the statutory period of limitation for bringing such an action, make a demand and recover, but the plaintiff should show further that the delay in demanding the payment was contemplated by the contract; that is, that there was an express or implied agreement to that effect. The amended petition having in effect alleged that the delay in demanding payment was contemplated by the contract, we do not think the judge erred in overruling the demurrer.

Behewi'mg denied.

Broyles, G. J., and Guerry, J., concur.